Citation Nr: 0202527	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  00-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for abdominal scars, 
currently rated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 2000, a statement of the case was issued 
in January 2000, and a substantive appeal was received in 
June 2000.  Although the veteran was scheduled for a Board 
hearing at the RO in June 2001, he failed to report on the 
scheduled date and later indicated through his representative 
that he no longer wanted a hearing. 


FINDINGS OF FACT

1.  The veteran has level XI hearing in his right ear and 
level IV hearing in his left ear.

2.  The veteran's service-connected tinnitus is recurrent.

3.  The veteran's service-connected abdominal scars are not 
manifested by impairment of function.

4.  The veteran's service-connected disabilities are:  
bilateral hearing loss, rated 50 percent disabling; tinnitus, 
rated 10 percent disabling; and abdominal scars, rated 10 
percent disabling; the veteran's combined service-connected 
disability rating is 60 percent.

5.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 50 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.85 and 4.86, Diagnostic Code 6100 (2001).

2.  The criteria for entitlement to a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.87, 
Diagnostic Code 6260 (2001).

3.  The criteria for entitlement to a rating in excess of 10 
percent for abdominal scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.118 Diagnostic Codes 7804, 7805 (2001).

4.  The criteria for entitlement to a total disability rating 
for compensation based upon individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed by the RO in the rating decision, 
statement of the case, and supplemental statement of the 
case.  In these documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
increased ratings for bilateral hearing loss, tinnitus and 
abdominal scars, and entitlement to TDIU.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded VA 
audiological and medical examinations in October 1999, and 
the Board finds these examinations to be adequate.  By letter 
in July 2000, the veteran was requested to identify all 
treatment providers and to submit any additional evidence he 
felt was relevant.  However, no additional pertinent evidence 
has been identified by the veteran.  Accordingly, the Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000 and implementing regulations, remands would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

INCREASED RATING CLAIMS

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Where entitlement to VA 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Bilateral Hearing Loss and Tinnitus

It appears that the veteran filed his claim in May 1999.  
During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001). Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. 38 C.F.R. § 4.86(b) 
(2001). Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

Although it is not clear from the record that the RO advised 
the veteran about the change in the regulations, the Board 
concludes that this is not prejudicial as the change in 
regulations was not a substantive change regarding the 
portion of the regulations pertinent to this veteran's claim.  
Consequently, the change has no effect on the outcome of the 
claims for increased ratings for bilateral hearing loss and 
tinnitus.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board finds, therefore, that it may proceed with a 
decision in this case without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On VA audiological examination in October 1999, the veteran 
was diagnosed as having a profound sensorineural hearing loss 
in the right ear, a moderately severe sensorineural hearing 
loss in the left ear, and constant bilateral tinnitus with 
onset reported as 1995.  His auditory thresholds at 1,000, 
2,000, 3,000 and 4,000 Hertz averaged 103 decibels in the 
right ear, and 63 decibels in the left ear.  Speech 
discrimination was 0 percent correct in the right ear, and 76 
percent correct in the left ear.  This equates to level XI 
hearing in the right ear and level IV hearing in the left ear 
and corresponds to a rating of 30 percent.  There is 
therefore no basis for assigning a rating in excess of the 
current 50 percent.  

Moreover, the evidence does not show that the veteran's 
hearing acuity in the left ear falls within the provisions of 
38 C.F.R. § 4.86.  Specifically, the puretone threshold in 
the left ear at the 1000 Hertz level was 40 decibels on 
audiological examination in October 1999.  This prevents 
application of either subsection (a) or (b) of 38 C.F.R. 
§ 4.86 dealing with exceptional patterns of hearing 
impairment.  The provisions of this regulation do apply to 
the right ear, but the Level XI rating assigned to the right 
ear is already the highest available, and there is therefore 
no resulting benefit to the veteran by applying 38 C.F.R. 
§ 4.86 to the right ear. 

The veteran's tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic 6260, which provides for a maximum 10 percent 
disability rating.  Prior to June 10, 1999, this 10 percent 
disability rating was assignable when tinnitus was persistent 
as a symptom of a head injury, concussion, or acoustic 
trauma.  A 10 percent rating was the highest provided for 
under the old law, and subsequent to June 10, 1999, the 
revised regulation also provides for a maximum 10 percent 
disability rating for recurrent tinnitus.  While the October 
1999 VA audiological examination report shows that the 
veteran was diagnosed as having constant bilateral tinnitus, 
there is no basis under regulations for awarding him a rating 
in excess of 10 percent for tinnitus.  

Abdominal Scars

The veteran's abdominal scars are rated under Diagnostic 
Codes 7804 and 7805.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are tender and painful on objective 
demonstration.  This is the highest rating available under 
this Code.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Diagnostic Code 7805 allows scars to be rated depending on 
the nature of any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

An October 1999 VA examination report shows that the veteran 
had a large scar in the midline of his abdomen that was 
healed with some keloid formation.  It was noted that the 
surrounding tissue had normal form and function. As the 
current 10 percent rating is the highest available under 
Diagnostic Code 7804, and as there is no limitation of 
function attributable to the abdominal scars so as to warrant 
application of Diagnostic Code 7805, the Board must find that 
the evidence is against entitlement to a rating in excess of 
the current 10 percent.

Additional Matters

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
for the claims for increased ratings for bilateral hearing 
loss, tinnitus, and abdominal scars.  However, the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service-connected bilateral hearing 
loss, tinnitus, or abdominal scars result in a marked 
interference with employment or frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that application of the regular rating schedule standards has 
not been rendered impractical.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision as to these issues.

TDIU

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

In the present case, the veteran is service-connected for 
bilateral hearing loss, rated 50 percent disabling; tinnitus, 
rated 10 percent disabling; and abdominal scars, rated 10 
percent disabling.  The veteran's combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. § 4. 25, 
Table 1.  Thus, he does not meet the percentage criteria 
under 38 C.F.R. § 4.16(a).  Nevertheless, a total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The veteran has reported that he has completed two years of 
college and has training in auto body work.  He has also 
reported that he last worked in 1972 as a process engineer.  

After reviewing the pertinent evidence, the Board finds that 
the clear preponderance of such evidence is against 
entitlement to a total rating due to service-connected 
disabilities.  A VA Social and Industrial Survey apparently 
conducted in June 1997 resulted in a finding that the veteran 
should be considered employable as far as his service-
connected disabilities are concerned.  The examiner noted 
that the veteran worked as a process engineer until 1967 and 
worked after that with a mobile shoeshine stand and part time 
as a motor cycle escort for funerals.  The examiner further 
noted that the veteran's hearing did not seem to be a problem 
during the interview.  

A VA aid and attendance/housebound examination as conducted 
in June 1997.  The examiner concluded that the veteran was 
"individually unemployable due to his multiple medical 
problems."  However, the disorders listed among the 
diagnoses were status post exploratory laparotomy with 
residual scar, osteoarthritis of the hands, chondrocalcinosis 
of the right shoulder, insulin dependent diabetes mellitus, 
hypertension and status post multiple skin abscesses 
secondary to diabetes.  Of these listed disorders, service 
connection has only been established for abdominal scars.  
While the examiner may have used the phrase "individually 
unemployable," it is readily clear that the examiner 
believed that such a finding was due to multiple disorders 
and not solely to the veteran's service-connected 
disabilities. 

At any rate, a VA examination in connection with his current 
individual unemployability claim was conducted in October 
1999.  The examiner noted the veteran's medical history and 
reported that the veteran currently felt he could not work 
due to psychological problems and chronic pain.  Various 
nonservice-connected disorders were listed in the impression.  
The examiner commented that the veteran was probably 
unemployable at that time due more to psychiatric problems, 
to a major accident, and to a minor extent to his chronic 
pain and dizziness.  The examiner further commented that it 
was his opinion that the veteran was not unemployable solely 
due to his service-connected disabilities.  Also in October 
1999, the veteran underwent audiometric testing.  As noted 
earlier, such testing showed profound sensorineural hearing 
loss in the right ear and moderately severe sensorineural 
hearing loss in the left ear.  

Various VA outpatient treatment records dated in 1998 and 
1999 are also of record.  However, review of those records 
shows treatment for nonservice-connected disorders with only 
occasional references to the service-connected disabilities.  
None of these records in any manner suggest that the veteran 
is unable to obtain or retain gainful employment due to his 
service-connected disabilities alone.  Moreover, there is 
otherwise no persuasive evidence which shows that the hearing 
loss, tinnitus and abdominal scars result preclude gainful 
employment. 

The Board sympathizes with the veteran's overall medical 
problems.  However, a total rating based on individual 
unemployability must be based only on service-connected 
disabilities.  The record shows that it is the opinion of 
trained professionals who have had the opportunity to 
examiner the veteran that he is not unemployable due only to 
his service-connected disabilities.  Such opinions are fully 
supported by the overall evidence and entitled to 
considerable weight.  

In sum, while certain competent evidence suggests that the 
veteran may be unemployable, the clear preponderance of such 
competent evidence is against a finding that he is unable to 
secure and follow a substantially gainful occupation due to 
his service-connected disabilities in view of his education 
and work experience.  It follows that there is not such a 
state of equipoise of the positive and negative evidence to 
otherwise permit a favorable determination.  38 U.S.C.A. 
§ 5017(b). 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

